DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of August 10, 2022 have been fully and carefully considered.  Applicant’s amendment to the abstract is acknowledged and the objection is withdrawn.  Action on the merits of Claims 23-28 and 34-36 follows:  Applicant has amended the claim to the system for removing ammonia from an ammonia containing liquid and has claimed that the a cold water scrubber for removing ammonia from the ammonia contain gas discharged from the stripper and that the system further comprise a compressor for compressing the ammonia water solution, a heat for heating the ammonia water solution to drive off ammonia gas and a condenser for condensing the ammonia gas as a liquid which are limitations which have not been taught or suggested by Eden et al. US 8,939,676 which does not teach or suggest recovering ammonia as a liquid as now claimed and overcomes the prior art thermal decomposition of ammonia and the energy requirements to accomplish the destruction.  The system as claimed supersedes the prior art systems as claimed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:
Page 10, [Paragraph 0032]  Insert the Heading --Brief Description of the Drawings--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771